Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 22 January 2021, in which claims 2, 4, 6, 8-10, 12, 14, 16-17, 19-21 have been amended, and claims 1, 3, 11, 13 have been cancelled, is acknowledged.
Claims 2, 4-10, 12 and 14-21 are pending.
Claims 2, 4-10, 12 and 14-21 are being examined on their merits herein.
Response to arguments of 22 January 2021
The examiner acknowledges the amendment to the Specification of 22 January 2021; Applicant has clarified the language in the Specification [0004], [0005], [0007]-[0010], [00025] to explain that in the chemically modified methionine hydroxyl analogs of the invention, the methionine hydroxyl analog is linked by an ester bond to an aliphatic chain (support for this amendment is found in formulae (I) and (II) in the Specification as filed); Applicant has corrected a minor typographical error in [0060].
In view of Applicant’s amendment of 22 January 2021, all the rejections and objections to claims 1, 3, 11, 13 are herein withdrawn. Claims 1, 3, 11, 13 have been cancelled.
In view of Applicant’s amendment of 22 January 2021, the objection to claims 2, 12 is herein withdrawn. Applicant has amended the claims to recite a compound of formula (I) or of formula (II).
In view of Applicant’s amendment of 22 January 2021, the rejection of claims 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Claims 1 and 11 have been cancelled. Claims 2, 4-10 no longer depend on claim 1. 
In view of Applicant’s amendment of 22 January 2021, the rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Claims 1 and 3 have been cancelled. Applicant has amended claim 2 to recite that the increase in rumen bypass upon administration of a compound of formula (I) or of formula (II) is relative to administration of 2-hydroxy-4-methylthio-butanoic acid.
Applicant’s arguments (Remarks of 22 January 2021, pages 10-13) against the rejection of claims 2, 4-10, 12 and 14-21 under 35 U.S.C. 103 over Knight in view of Arhancet, have been considered.
Applicant argues (page 11, first two paragraphs) that the compounds disclosed by Knight 
    PNG
    media_image1.png
    202
    299
    media_image1.png
    Greyscale
all have a 2-hydroxy group, thus are similar to instant compounds of formula (I), not to instant compounds of formula (II), which is the genus encompassing the instant elected species. In response, the examiner has interpreted the term “esters of 2-hydroxy-4-(methylthio)butanoic acid” in Knight to include any ester prodrug of 2-hydroxy-4-(methylthio)butanoic acid- either esters formed at the carboxylic moiety, or esters formed at the 2-hydroxy moiety. There is no specific ester structure drawn by Knight having a 2-hydroxy group.
Even if Knight only teaches esters formed at the carboxylic moiety, as in instant formula (I), synthesizing a compound of instant formula (II) which is an isomeric ester, where the 2-
Applicant argues (page 11, third paragraph) that Arhancet only discloses compounds of instant formula (II) having antimicrobial properties, not for increasing rumen bypass or for providing methionine hydroxyl analog to a ruminant’s small intestine for absorption.
In response, Arhancet teaches administration to a ruminant such as a dairy cow, of fatty esters of 2-hydroxy-4-(methylthio)butanoic acid (HMTBA) having different length acyl groups, such as R2 = C4 to C30, as feed compositions. Thus, the person of ordinary skill in the art would have administered a fatty ester such as C14-HE, or C12-HE specifically disclosed by Arhancet, or a C18-HE (the instant elected species) prepared using the methodology disclosed by Arhancet, as a feed composition to a cow, with the expectation that said administration will provide a methionine hydroxyl analog to the cow’s small intestine for absorption (which occurs upon oral administration), as in instant claims 12, 14-21.
Applicant argues (page 12) that the broad teaching by Knight only applies to short chain alkyl group (C1-C5), and Knight provides no suggestion of administering esters containing longer chain alkyl groups; Applicant argues that there would be no reasonable expectation of success that compounds having longer alkyl chain ester groups would provide increased levels of bypass compared to the compounds disclosed by Knight. In response, Knight teaches broadly esters of 2-hydroxy-4-(methylthio)butanoic acid (HMTBA) as being effective to bypass rumen degradation. 
Applicant argues (page 12, last paragraph) that even if a POSITA would be motivated to utilize the antimicrobial compounds of Arhancet for rumen bypass, there is no suggestion that 
Applicant argues that the antimicrobial compounds of Arhancet could destroy the balance of microbes in the lumen, and thus there would be no reasonable expectation of success for the claimed method of improving rumen bypass with said compounds. The examiner invites the Applicant to better argue why the instant compounds of formula (II) are not expected to increase rumen bypass.
The examiner acknowledges the data in Applicant’s Specification, Table 4, showing that the instant elected species (named alpha C18 ester) or the C14 alkyl ester of 2-hydroxy-4-(methylthio)butanoic acid (HMTBA), which are compounds of instant formula (II), show significantly better ruminal stability than 2-hydroxy-4-(methylthio)butanoic acid (HMTBA); this correlates with increased rumen bypass of methionine hydroxy analog HMTBA with these compounds. However, the examiner notes that Knight teaches that rumen bypass is increased with esters of HMTBA. Thus, the person of ordinary skill in the art would have measured rumen bypass in the method of administering a fatty ester such as C14-HE, or C12-HE or any C4-C30 ester disclosed by Arhancet, with the expectation that such esters will bypass rumen degradation.

In this case, the closest prior art teaches increased rumen bypass with esters of 2-hydroxy-4-(methylthio)butanoic acid (HMTBA), such as methyl, ethyl, 2-propyl, butyl, and 3-methylbutyl esters of MHA. Applicant is invited to provide data showing, in a side-by-side comparison, that the instant compounds of formula (II) are unexpectedly better than the esters taught by Knight in increasing rumen bypass. The data presented is to be commensurate in scope with the claimed invention.
In the absence of such data, the rejection of claims 2, 4-10, 12 and 14-21 under 35 U.S.C. 103 over Knight and Arhancet is maintained and a modified rejection is made below, based on Applicant’s amendment of 22 January 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim interpretation: the term “methionine hydroxyl analog” in the instant claims is interpreted to be, according to Specification [0002], 2-hydroxy-4-methylthio butanoic acid.

Claims 2, 4-10, 12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arhancet et al. (US 2017/0000755, cited in IDS) and Knight et al. (US 6,017,563, cited in IDS).


    PNG
    media_image2.png
    566
    660
    media_image2.png
    Greyscale

Arhancet discloses that in specific embodiments, R1 may be, for example, methyl or ethyl [0040]; R2 is C4 to C30 alkyl or C4 to C30 alkenyl [0041]; Z is sulfur [0042]; k may range from 1 to 10 [0043]; n may be 1, 2, 3 or 4 [0044].
The genus of compounds taught by Arhancet encompasses the instant compounds of Formula (II).
Arhancet specifically discloses [0158] the following compounds:

    PNG
    media_image3.png
    726
    1100
    media_image3.png
    Greyscale
, which are compounds of instant claims 2, 4, 12, 14, and are homologs of the instant elected species (which is C18-HE).
Arhancet teaches ([0157]) a series of ester analogs of 2-hydroxy-4-(methylthio)butanoic acid (HMTBA) comprising different length acyl groups, prepared using the methodology disclosed for the C14 analog.
Arhancet teaches [0120] that administration of the compounds of the invention in feed to an animal such as, for example, a dairy cow ([0117], line 5), increases nutrient uptake, increases feed efficiency, improves feed conversion ratio.
 	By teaching administration of the compounds of the invention in feed to an animal such as, for example, a dairy cow ([0117], line 5), Arhancet implicitly teaches a method of providing said compounds to the cow’s small intestine for absorption, as in instant claims 12, 14-21.


Knight (US 6,017,563) discloses a method for increasing rumen bypass of methionine in a ruminant (the hydroxy analog of methionine bypasses the rumen and is available for absorption in amounts 40 to 55%, hydroxy analog of methionine provides a source of bypass methionine in cows, i.e., increasing methionine rumen bypass; column 3, lines 35-70; column 5, lines 45-55; column 10, lines 55-65), the method comprising administering to the ruminant a chemically modified methionine hydroxy analog.
Knight discloses a method for providing methionine hydroxy analog to a ruminant's small intestine for absorption (a part of the hydroxy analog of methionine 2-hydroxy-4-methylthiobutanoic acid fed to the cows, passed to the small intestine for absorption; column 1, lines 30-40; column 4, lines 1-12; column 7, lines 15-20, 30-35), the method comprising administering to the ruminant an effective amount (a part of the hydroxy analog of methionine 2-hydroxy-4-methylthiobutanoic acid fed to the cows, passed to the small intestine for absorption; column 1, lines 30-40; column 7, lines 15-20, 30-35) of a chemically modified methionine hydroxy analog.
Knight teaches (column 4, line 1-3) that the hydroxy analog of methionine MHA which is used in the invention is 2-hydroxy-4-(methylthio)butanoic acid or esters of MHA. Knight specifically teaches (column 4, lines 9-11) that representative esters of MHA include the methyl, ethyl, 2-propyl, butyl, and 3-methylbutyl esters of MHA.
1 = methyl; R2 is methyl, ethyl, 2-propyl, butyl, or 3-methylbutyl.
Knight teaches that the hydroxy analog of methionine is provided as part of the feed ration (column 4, line 17), as in instant claims 8, 19, to dairy cows (column 4, line 17), as in instant claims 9, 10, 20, 21.
Knight further teaches (column 4, lines 58-67) that included in the ration is a bypass fat which remains insoluble as it passes through the rumen of the cow; after passing through the rumen, the fat is solubilized in the small intestine and becomes available to enzymatic activity. Knight teaches (column 5, lines 1-4) that the bypass fat includes C14-C22 fatty acids and their glycerides, i.e., esters, including stearic (C18 alkyl), palmitic (C16 alkyl), oleic (18:1 or C18 alkenyl), or lauric (C12 alkyl) compounds, which are encompassed by R2 C12-C30 fatty acid residues in the instant claims 2, 12, and overlap with R2 in instant claims 4, 5, 14, 15.
 	Knight does not disclose a methionine hydroxy analog linked to a fatty acid having 18 carbon atoms (C18 alkyl, instant elected species), as in the instant claims. 
Knight does not teach that the ester of HMA has a rumen bypass of at least 75%, as in instant claim 6, or at least 85%, as in instant claim 7, or has a ruminal undegradability of at least 75%, as in instant claim 17, or at least 85%, as in instant claim 18.

It would have been obvious to a person of ordinary skill in the art to use the teachings of Arhancet, or to combine the teachings of Arhancet and Knight, to arrive at the instant invention.
 	The person of ordinary skill in the art would have administered to a dairy cow a feed composition comprising a fatty ester of 2-hydroxy-4-(methylthio)butanoic acid (HMTBA), such 2 = C18 alkyl (instant elected species), because Arhancet teaches that fatty esters of 2-hydroxy-4-(methylthio)butanoic acid (HMTBA) having different length acyl groups, such as R2 = C4 to C30, administered as a feed composition to a ruminant such as, for example, a dairy cow, increase nutrient uptake, increase feed efficiency, and improve feed conversion ratio. Thus, the person of ordinary skill in the art would have administered a fatty ester such as C14-HE, or C12-HE specifically disclosed by Arhancet, or a C18-HE (the instant elected species) prepared using the methodology disclosed by Arhancet, as a feed composition to a cow, with the expectation that said administration will provide a methionine hydroxyl analog to the cow’s small intestine for absorption (which inherently occurs upon oral administration), while increasing nutrient uptake, increasing feed efficiency, and improving feed conversion ratio.
 While Arhancet does not teach that said administration increases rumen bypass of methionine hydroxyl analog in the cow, administering the same compound as feed composition to the same subject, ruminant which is a cow, is expected to result in the same effect.
	Alternatively, the person of ordinary skill in the art would have administered to a dairy cow a feed composition comprising a fatty ester of 2-hydroxy-4-(methylthio)butanoic acid (HMTBA), such as R2 = C18 alkyl (instant elected species), because Arhancet teaches that fatty esters of 2-hydroxy-4-(methylthio)butanoic acid (HMTBA) having different length acyl groups, such as R2 = C4 to C30, are administered as a feed composition to a ruminant such as, for example, a dairy cow, and Knight teaches broadly administration of esters of 2-hydroxy-4-(methylthio)butanoic acid to dairy cows to increase rumen bypass of HMTBA (methionine hydroxy analog) and to provide said methionine hydroxy analog to the cow’s small intestine for absorption. Thus, the person of ordinary skill in the art would have administered to a dairy cow in the feed one the fatty esters of 2-hydroxy-4-(methylthio)butanoic acid taught by Arhancet, 
 	The person of ordinary skill in the art would have been motivated to test the fatty esters of 2-hydroxy-4-(methylthio)butanoic acid taught by Arhancetfor their ability to increase rumen bypass and to provide methionine hydroxy analog to the cow’s small intestine for absorption, because Knight teaches broadly administration of esters of 2-hydroxy-4-(methylthio)butanoic acid to dairy cows to increase rumen bypass of methionine hydroxy analog and to provide said methionine hydroxy analog to the cow’s small intestine for absorption. 
	As such, claims 2, 4-10, 12 and 14-21 are rejected as prima facie obvious.

Conclusion
Claims 2, 4-10, 12 and 14-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-06806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/            Primary Examiner, Art Unit 1627